HAZOURI, J.,
concurring specially.
In an appeal from a motion to suppress, as a reviewing court, we are required to defer to the trial court on the determination of credibility and the determination of historical facts of the encounter. See Pagan v. State, 830 So.2d 792, 806 (Fla.2002). I would be inclined to affirm the trial *694judge in the instant case if he had expressly noted a disbelief of Deputy Washecka’s testimony or had R.H. testified and the trial judge had found R.H.’s version more credible. However, R.H. did not testify and the trial judge did not express disbelief of Deputy Washecka’s testimony. Therefore, applying the historical facts as related by Deputy Washecka to the case law, I concur in the reversal.